Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the amendment filed 05/06/2022. In the instant amendment, claims 1, 11, 14, 19-20 and 22 have been amended.
Claims 1, 3-12, 14-20 and 22-24 have been examined, and all remained pending claims are allowed.

Examiner’s Statement of Reasons for Allowance
Prior arts:
US 2004/0215757 to Butler
[0132] The event log accessor 60 is adapted to query the event log 68 to extract data relating to activity involving delivery context aware client devices and supply that data to the report compiler which processes the raw data to produce a report of metadata (data about data) relating to delivery context activity. The external communicator 64 is adapted to communicate the report generated by the report compiler 62 to a remote processor for subsequent analysis/further processing.
[0159] Many other client devices, delivery context aware and unaware, make requests to serve out content/resources from the server 20' over given period, say a ten-minute period. Once every period (e.g. ten minutes) the software 52 or the server 20' accesses the data log 68 to produce a report giving the parameters (i) to (viii) given on pages 24 and 25, and the report is sent over the Internet to the network system control monitor of delivery context aware activity and usage, the server 14'. The server 14' also receives similar reports from other delivery context information-gathering servers on the network (e.g. from servers 18' and 20').

US 2011/0106807 to Srihari
[0077] In some alternatives, the entity profiles 308 generated by the software 309 is used for semantic analysis, e-discovery, integrating military and intelligence agencies information, processing and integrating information for law enforcement, customer service and CRM applications, context aware search, enterprise content management and semantic analysis. For example, the entity profiles 308 may provide support or integrate with military or intelligence agency applications; may assist law enforcement professionals with exploiting voluminous information available by processing documents, such as crime reports, interaction logs, news reports among others that are generally know to those skilled in the art, and generate entity profiles 308, relationships 306 and enable link analysis and visualization; may aid corporate and marketing decision making by integrating with a customer's existing Information Technology (IT) infrastructure setup to access context from external electronic sources, such as the web, bulletin boards, blogs and news feeds among others that are generally know to those skilled in the art; may provide a competitive edge through comprehensive entity profiling, spelling correction, link analysis, and sentiment analysis to professionals in fields, such as digital forensics, legal discovery, and life sciences research areas; may provide search application with context-awareness, thereby improving conventional search results with entity profiling, multilingual extraction, and augmentation of machine translation; and may provide control over an enterprise's data sources, thereby powering content management, and extending data utilization beyond the traditional structured data

US 2014/0157288 to Wong
[0007] Example embodiments may include a method for providing context aware logging. The method may include receiving a notification of at least one application event from an application, the application event occurring in response to a user input to the application, and the notification comprising an event type and at least one application context related to the application event, receiving a time value associated with the application event, and converting, using a processor, the notification and the time value into an entry in an input log. The application may be a medical imaging application. The application context may include data indicating the state of the application pertaining to the particular event type. The method may further include extracting one or more notifications and time values from the input log, determining an event and an event context for execution based on the one or more extracted notifications and time values, generating an instruction for the application comprising the event and the event context, and sending the event to the application for execution. The method may also include selecting at least one notification stored in the input log, and skipping the selected notification when extracting the one or more notifications and time values.

US 2014/0235179 to George
[0037] The various embodiments of performance evaluation systems in this disclosure are designed to collect multiple types of logs from a wireless device to determine the performance of the device or an application on the device. In one embodiment, the system performance evaluation uses a Data Collection Tool to collect Logs in multiple ways. For example, Radio Logs for Voice & Data may be collected. These are wireless Protocol Layer Logs that relate to the Radio Interface. OS/Application Layer Logs may also be collected. These are logs related to various services. These logs are generally captured by the client on the Mobile device. Context aware Connectivity logs may also be collected from the device or an external tool, which currently include logs for BT, NFC, Wi-Fi and may also include any new connectivity technology as needed. Device information logs may also be collected and include battery, memory, processor, process, and other component device logs. Once the contextual and device logs are collected at the device, in one embodiment, each individual set of collected logs may be uploaded, collectively or individually, to the Database module via a parser using a wireless network, LAN Connectivity or Wi-Fi. The parser processes all logs and combines related events. The business logic modules may be custom designed per the customer requirements and processes the parsed data. An embodiment of custom logic for business module may include data for understanding the data throughput of a device or network in comparison with other networks. Another embodiment of a custom logic may include data processing logic to determine the performance of a device under test and provide a comparative report including results from other devices. Alternatively in a third embodiment of custom business logic the data and logs are parsed to understand the performance characteristics of a particular family of devices using a common component such as a specific chipset. In a fourth example of embodiment the business logic may be developed with the logs collected to calculate the relationship of connectivity logs with performance to determine the area of performance for a particular network. For example if at a range of -65 dBm to -95 dBm the throughput is better than 12 Mbps then from the network design information it is possible to calculate the total area which has a throughput performance of above 12 Mbps. Other embodiments can manipulate the test data to analyze device, network or application performance and are considered within the scope of this disclosure. Analysis of processed data may be available to create reports. Report Generation may be accomplished locally or remotely. In one embodiment, the web service may include Report Presentation, necessary data performance ratings and custom recommendations as needed for the specific customer. In another embodiment the results of the tests may be represented in an active geographical map with logs and data displayed on the maps in different ways. A third embodiment may report the analysis and the results in a combination of maps, graphs and other forms of data representation. Other embodiments can manipulate the test data to analyze device, network or application performance and are considered within the scope of this disclosure.
The prior art of record (Vardi in view of Morishima, Butler, Srihari, Wong, and George, ) does not disclose and/or fairly suggest at least claimed limitations recited in such manners in independent claim 1 "... analyze the received application logs to parse information about the plurality of applications, wherein the log analyzer is to analyze the received application logs using context aware log parsing queries to parse information about the plurality of applications; and a change detection unit communicatively coupled to the log analyzer to: generate a change notification indicating that a change has been occurred to an application running on a compute node in the computing environment using the parsed information; ...” and similarly recited in such manners in other independent claims 11, 17 and 20.
The prior art of record (Vardi in view of Morishima, Butler, Srihari, Wong, and George, ) does not disclose and/or fairly suggest at least claimed limitations recited in such manners in independent claim 1 "... analyze the received application logs to parse information about the plurality of applications, wherein the log analyzer is to analyze the received application logs using context aware log parsing queries to parse information about the plurality of applications; and a change detection unit communicatively coupled to the log analyzer to: generate a change notification indicating that a change has been occurred to an application running on a compute node in the computing environment using the parsed information; ...” and similarly recited in such manners in other independent claims 11, 17 and 20.
The prior art of record (Vardi in view of Morishima, Butler, Srihari, Wong, and George, ) does not disclose and/or fairly suggest at least claimed limitations recited in such manners in independent claim 5 "... send the change notification indicating the changed application to a subscriber; and an infrastructure management unit to: extract a change associated with an individual component of the application upon receiving the change notification, wherein the change corresponds to one of create, read, update, and delete (CRUD) changes; retrieve data associated with the individual component corresponding to the change...” and similarly recited in such manners in other independent claim 24.
The prior art of record (Vardi in view of Morishima, Butler, Srihari, Wong, and George, ) does not disclose and/or fairly suggest at least claimed limitations recited in such manners in independent claim 9 "... and analyze the received application logs using an initialization model to parse information about the plurality of applications, wherein the initialization model is trained on input words and/or strings of words using machine learning and natural language processing methods, and wherein the input words and/or the strings of words are selected from historical application logs...”.
These claimed limitations are not present in the prior art of record and would not have been obvious, thus all pending claims 1, 3-12, 14-20 and 22-24 are allowed.
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication should be directed to examiner Tuan Dao, whose telephone/fax numbers are (571) 270 3387, respectively. The examiner can normally be reached on every Monday-Thursday, and the second Friday of the bi-week from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Chat Do, can be reached at (571) 272 3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C DAO/Primary Examiner, Art Unit 2193